DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 7/2/20 was/were filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) has/have been considered by the examiner.
Drawings
The drawings were received on 7/2/20.  These drawings are objected to.
	Figures 1-17 is/are objected to under 37 CFR 1.84 (m) because the figures contain shading, which fails to aid in understanding the invention and/or reduces legibility. Shading may be used to indicate the surface or shape of spherical, cylindrical, and conical elements of an object; flat parts may also be lightly shaded, but such shading is preferred in the case of parts shown in perspective, not for cross sections. Spaced lines for shading are preferred. These lines must be thin, as few in number as practicable, and they must contrast with the rest of the drawings. As a substitute for shading, heavy lines on the shade side of objects can be used except where they superimpose on each other or obscure reference characters. Light should come from the upper left corner at an angle of 45°. Surface delineations should preferably be shown by proper shading. Solid black shading areas are not permitted, except when used to represent bar graphs or color.
Figures 1-17 are titled improperly because the titles of each figure must be larger than the numbers used for reference characters (see 37 CFR 1.84(u)).  
Sheets 1-9 of the figures are objected to because the drawing sheets are numbered improperly. See 37 C.F.R. 1.84(t), which requires the drawing sheet numbering must be clear and larger than the numbers used as reference characters to avoid confusion. 
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “pins and ribs” of claims 4, 15, and 20; “chamfered edge” of claim 9 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” 
	Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 9 and 16-17 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 9: Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “chamfer” in claim 9 is used by the claim to mean “flattened or tapered,” while the accepted meaning is “a cutaway to make a symmetrical sloping edge.” The term is indefinite because the specification does not clearly redefine the term. Clarification or correction is requested.  
Claims 16-17: depends from claim 15, which requires “a plurality of pins and/or a plurality of ribs”; however, then claims 16 and 17 go forth to recite specific features of only ribs making it unclear if these claims are positively requiring that the device have ribs or if the “or” portion of the “and/or” phrase from claim 15 still applies. Clarification or correction is requested.  
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-8, 10, 12, 15, and 17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wilson (US 2598330).
Claim 1, 4-5, 12, and 15: Wilson discloses a hair straightening and styling appliance (see Fig 1) comprising: a first elongated member (13+12+10) having a first heating/heated metal plate (Col 1, 45-55); and a second elongated member (17+16+14) with a second metal plate (14; Col 2, 1-10) that will be heated by the heat of the first plate because metal is a conductor and the first heating plate faces the 
Claim 2: the heated plates of each elongated member includes a bottom rounded edge and an opposing tapered edge (see Fig 7). 
Claim 3: each elongated member includes a handle portion (13 +17) and a head portion (10 +14) with the first heating plate forming the head portion of the first elongated member and the second heating plate forming the head portion of the second elongated member (see Fig 4). 
Claim 6: at least a first rib (11) extends a first height from the exterior surface of the first head portion of the first elongated member and at least a second rib (15) extending a second height from the exterior surface of the second head portion of the second elongated member with the first and second heights being different (see Figs 1 & 7). 
Claim 7: a peripheral curvature of the ribs “corresponds” to a peripheral curvature of the head portion of the first elongated member since it extends from the peripheral curvature of the first head portion (see Fig 7). 
Claims 8 and 17: the peripheral curvature of the bottom of the first head portion forms a bottom half of a teardrop shape (see Fig 7) so the rib has a periphery that forms the other half of a teardrop shape. 
Claim 10: the first head portion (10) and second head portion (14) can be reversed so that (14) forms the first head portion and (10) forms the second head portion and with this interpretation, at least one of the ribs (15) includes a curved section (36) and a linear section (15, see Fig 7). 
Claim(s) 1-3 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Crawford (US 20110232673).
Claim 1: Crawford discloses a hair straightening and styling appliance (100) comprising a first elongated member (110) with a first heating plate (120); a second elongated member (110) having a second heating plate (120), the second heating plate facing the first heating plate (see Fig 4) with the first elongated member being hinged (14) [0019] to the second elongated member (see Fig 3-4) allowing the first heating plate and second heating plate to be closed and opened relative to each other. The appliance has a teardrop shaped cross-sectional shape when closed (see Fig 4). 
Claim 2: Crawford discloses each elongated member including a rounded top and side (160) edge and an opposing tapered edge (150, see Figs 3-4). 
Claim 3: Crawford discloses each elongated member including a handle portion (110) and a head portion (120) with the heating plates arranged on the head portions of their respective elongated member (see Fig 3). 
Claim(s) 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Haverkamp (DE 202007007961).
Claim 19: Haverkamp discloses a hair straightening and styling appliance (1, see Fig 4B) comprising: a first elongated member (2) with a first heating plate (Page 5, last paragraph); and a second elongated member (3) with a second heating plate (Page 5, last paragraph), the second heating plate facing the first heating plate (see Fig 4B) and the second elongated member being hinged to the first elongated member (4) allowing the first and second heating plates to be opened (see Fig 4B) and closed (see Fig 3); wherein each elongated member includes an exterior surface having a convex surface (see Fig 4B) adjacent to a concave section (see Fig 4B) and each terminating in a tapered edge (see Fig 4B). 
Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 and 103 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

102(a)(1): the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.



Claim(s) 19 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Crawford (US 20110232673) in view of Haverkamp (DE 202007007961).
Claim 19: Crawford discloses a hair straightening and styling appliance (100) comprising a first elongated member (110) with a first heating plate (120); a second elongated member (110) having a second heating plate (120), the second heating plate facing the first heating plate (see Fig 4) with the first elongated member being hinged (14) [0019] to the second elongated member (see Fig 3-4) allowing the first heating plate and second heating plate to be closed and opened relative to each other. Each elongated member includes an exterior surface that is illustrated with a convex section (left side in Figure 4) that tapers with the taper being illustrated as forming a concave section adjacent the convex section (see Fig 4) and terminating in a tapered edge (see Fig 4). 
Alternatively, if applicant disagrees that Crawford discloses a concave section forming the tapered edge, then Crawford discloses the invention essentially as claimed except for the tapered edge being formed by a concave section. Haverkamp, however, discloses a hinged hair styling appliance (see above rejection of claim 19) where the two different elongated arm members and their corresponding heated plates are tapered (see Fig 4B) and this taper is formed by a concave region adjacent the convex . 	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Crawford (US 20110232673) in view of Barradas (US 5046516).
Claims 4-5: Crawford discloses the invention essentially as claimed except for a plurality of pins and/or ribs on an exterior surface of the head portion of the first or second elongated members. 

Claim 6: Modified Crawford discloses the invention essentially as claimed except for the ribs having differing heights. 
However, it would have been an obvious matter of design choice to modify the device of modified Crawford by providing it with ribs of at least two different heights, since the applicant has not disclosed that variable height ribs solves any problem or is for a particular reason. It appears that the claimed invention would perform equally well with equal height ribs.
Claims 7-8: Modified Crawford discloses the ribs of Barradas on an exterior of each of the head portions and since Barradas discloses a peripheral curvature of the plurality of ribs to correspond to a peripheral curvature of the head portion to which it is attached, then the proposed modification also teaches these limitations. Since the proposed modification is to provide these ribs on the teardrop shaped exterior of the 
Claim 9: Modified Crawford discloses each of the ribs having a tapered edge corresponding to the tapering on the head portion of the first elongated member and it is noted that applicant does not illustrate a chamfered edge and appears to use the word “chamfer” in a way contrary to its ordinary meaning. So under one interpretation, modified Crawford discloses the ribs tapering with the curvature of the first elongated member and according to applicant’s disclosure that is what is meant by “chamfer” so modified Crawford can be interpreted to teach a “chamfer” in as much as applicant does. Alternately, modified Crawford discloses the invention essentially as claimed except for the tapered edge of the ribs being chamfered. However, it would have been an obvious matter of design choice to modify the ribs of modified Crawford to have a chamfered edge, since the applicant has not disclosed that this chamfer solves any problem or is for a particular reason. It appears that the claimed invention would perform equally well with a tapered edge as taught by modified Crawford.
Claim 10: Modified Crawford teaches the ribs of Barradas following the periphery of the head portions of Crawford and the head portions of Crawford each includes a curved section (160) and a linear section slanting towards a concave section (see Fig 4). So modified Crawford teaches the ribs having a periphery including a curved section and a linear section. 
Claim 11: Modified Crawford teaches the ribs of Barradas following the periphery of the head portions of Crawford and the head portions of Crawford each 
Claims 12-14: Crawford discloses the invention essentially as claimed except for a plurality of variable height projections in linear rows on an exterior surface of the head portion of the first or second elongated members. 
Barradas, however, discloses a heated hair styling appliance (see Figs 1-34) and discloses that it is old and well-known to provide the exteriors of heated hair styling appliances with a series of variable height projections (50, Figs 33-34) disposed in a plurality of linear rows on an exterior of the styling appliance in order to allow a person to comb their hair while styling it with heat. Therefore, it would have been obvious to one possessing ordinary skill in the art at the time of filing to modify the heated hair styler of Crawford by providing the exteriors of the head portions of each elongated member with the linear rows of variable height projections in view of Barradas in order to allow a user to brush/comb the hair while using the device. 
Claims 15 and 18: Crawford discloses a hair straightening and styling appliance (100) comprising a first elongated member (110) with a first heating plate (120); a second elongated member (110) having a second heating plate (120), the second heating plate facing the first heating plate (see Fig 4) with the first elongated member being hinged (14) [0019] to the second elongated member (see Fig 3-4) allowing the first heating plate and second heating plate to be closed and opened relative to each other. The appliance has a teardrop shaped cross-sectional shape when closed (see Fig 
Barradas, however, discloses a heated hair styling appliance (see Figs 1-34) and discloses that it is old and well-known to provide the exteriors of heated hair styling appliances with a series of semi-circular ribs (46, see Figs 23-25) or with a series of pins or projections (50, Figs 26-27 & 33-34) disposed on an exterior of the styling appliance in order to allow a person to comb their hair while styling it with heat. Therefore, it would have been obvious to one possessing ordinary skill in the art at the time of filing to modify the heated hair styler of Crawford by providing the exteriors of the head portions of each elongated member with a series of ribs/pins/projections in view of Barradas in order to allow a user to brush/comb the hair while using the device. 
Claim 16: Modified Crawford discloses the invention essentially as claimed except for the ribs having different heights. However, it would have been an obvious matter of design choice to modify the device of modified Crawford by providing it with ribs of at least two different heights, since the applicant has not disclosed that variable height ribs solves any problem or is for a particular reason. It appears that the claimed invention would perform equally well with equal height ribs.
Claim 17: Modified Crawford discloses the ribs of Barradas on an exterior of each of the head portions and since Barradas discloses a peripheral curvature of the plurality of ribs to correspond to a peripheral curvature of the head portion to which it is attached, then the proposed modification also teaches these limitations. Since the . 
Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Crawford (US 20110232673) in view of Barradas (US 5046516) or in the alternative over Crawford (US 20110232673) in view of Haverkamp (DE 202007007961) as applied to claim 19 above and further in view of Barradas (US 5046516).
Claim 20: Crawford (or modified Crawford) discloses the invention essentially as claimed except for a plurality of pins and/or ribs on an exterior surface of the head portion of the first or second elongated members. 
Barradas, however, discloses a heated hair styling appliance (see Figs 1-34) and discloses that it is old and well-known to provide the exteriors of heated hair styling appliances with a series of semi-circular ribs (46, see Figs 23-25) or with a series of pins or projections (50, Figs 26-27 & 33-34) disposed on an exterior of the styling appliance in order to allow a person to comb their hair while styling it with heat. Therefore, it would have been obvious to one possessing ordinary skill in the art at the time of filing to modify the heated hair styler of Crawford (or modified Crawford) by providing the exteriors of the head portions of each elongated member with a series of ribs/pins/projections in view of Barradas in order to allow a user to brush/comb the hair while using the device. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jennifer Gill whose telephone number is (571)270-1797.  The examiner can normally be reached on Monday-Friday 10:00am-5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Jacqueline Johanas, who can be reached at 571-270-5085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JENNIFER GILL/
Examiner, Art Unit 3772
/YOGESH P PATEL/Primary Examiner, Art Unit 3772